Citation Nr: 0639146	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  02-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability, claimed as status post left foot cramp.

2.  Entitlement to service connection for a skin rash, 
including as secondary to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an initial compensable evaluation for 
status post dislocation of the left little finger.  

5.  Entitlement to an initial evaluation in excess of 0 
percent prior to May 26, 2006 and 10 percent thereafter for 
residuals of a left knee injury.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for status post left hip bursitis/tendonitis.

8.  Entitlement to an initial compensable evaluation for 
shortness of breath.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979, 
from September 1985 to June 1991, including in the Southwest 
Asia theater of operations, and from September 1991 to July 
1998.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board remanded these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. in May 2003.  For 
the reasons that follow, the Board again REMANDS the claims 
of entitlement to service connection for a skin rash, 
including as secondary to an undiagnosed illness, entitlement 
to an initial evaluation in excess of 10 percent for status 
post left hip bursitis/tendonitis, and entitlement to an 
initial compensable evaluation for shortness of breath to the 
RO via AMC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have a left foot 
disability.

3.  The veteran does not currently have hearing loss in 
either ear.

4.  The veteran is right handed.

5.  The veteran's left little finger disability manifests as 
pain in cold weather and limitation of motion, involves a 
flexion contracture, and hinders the veteran's ability to 
engage in certain activities such as knocking on doors and 
turning wrenches.

6.  Prior to May 26, 2006, the veteran's left knee disability 
manifested as mild, non-painful popping on motion.    

7.  Since May 26, 2006, the veteran's left knee disability 
has manifested as tenderness, pain, increased on manipulation 
and during flare-ups, limitation of motion, crepitation on 
use, and laxity.  

8.  The veteran's low back disability manifests as pain, 
increased during flare-ups, and limitation of motion.


CONCLUSIONS OF LAW

1.  A left foot disability, claimed as status post left foot 
cramp, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).

3.  The criteria for entitlement to an initial compensable 
evaluation for status post dislocation of the left little 
finger have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45. 
4.59, 4.71a, Diagnostic Codes 5227, 5230 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2001). 

4.  The criteria for entitlement to an initial evaluation in 
excess of 0 percent prior to May 26, 2006 and 10 percent 
thereafter for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. 
§§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2005). 

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, Diagnostic Codes 
5235-2243 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO did not send the veteran VCAA notice on 
his claims for service connection because, prior to deciding 
those claims, such notice was not mandated.  However, after 
deciding those claims in a rating decision dated June 2000, 
the RO sent the veteran VCAA notice pertaining to all of the 
claims the veteran appealed.  The timing of such notice 
therefore reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the August 2001, April 2004, April 2006 and June 2006 
notice letters, the RO acknowledged the veteran's claims for 
service connection and higher initial evaluations, informed 
him of the evidence necessary to support those claims, 
identified the type of evidence that would best do so, 
notified him of the VCAA and VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  As well, the RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send directly to VA any relevant evidence he 
had in his possession.  

The content of these notice letters does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the RO did not provide 
the veteran information on disability ratings or effective 
dates.  However, the veteran has not been prejudiced as a 
result thereof.  Bernard, 4 Vet. App. at 394.  Rather, as 
explained below, service connection and higher initial 
evaluations may not be granted in this case; therefore, any 
question relating to the appropriate disability evaluation 
and effective date to be assigned any grant is rendered moot.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to those 
claims, including service medical records and VA treatment 
records.  However, after numerous requests for records of the 
veteran's in-service treatment at various facilities, 
personnel from some of these facilities responded that such 
records were unavailable.  Second, the RO conducted medical 
inquiry in an effort to substantiate the veteran's claims by 
affording the veteran VA medical examinations, during which 
VA examiners addressed the etiology and severity of the 
disorders at issue in this decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for a 
left foot disability and bilateral hearing loss.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis and an 
organic disease of the nervous system, which includes 
sensorineural hearing loss, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and such 
disease manifested to a degree of 10 percent within one year 
from the date of discharge with no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Left Foot Disability

According to the veteran's written statements submitted 
during the course of this appeal and histories reported 
during VA examinations, the veteran has a left foot 
disability that initially manifested in service as left foot 
cramps and then developed into left foot tightness and 
discomfort.

The veteran's service medical records confirm that the 
veteran complained of and sought treatment for left foot 
problems during service.  During a separation examination 
conducted in May 1979, the veteran reported that he had had 
foot trouble.  During periodic examinations conducted in May 
1983 and February 1996, an examiner noted that the veteran 
had had trench foot in 1977, but then had no residuals 
thereof.  During a Persian Gulf phase I examination conducted 
in August 1994, an examiner noted metatarsalgia of the 
veteran's left foot.  During a Persian Gulf inpatient phase 
II evaluation conducted in October 1994, the veteran reported 
that he had been having left foot pain for two years.  A 
medical professional provisionally diagnosed metatarsalgia of 
the left foot, but thereafter, the veteran did not show up 
for a scheduled follow-up outpatient appointment, during 
which an orthopedist was to evaluate the veteran's left foot.  

Since discharge, the veteran has undergone VA examinations of 
his feet, during which he reported that his left foot was not 
causing problems.  During a VA general medical examination 
conducted in July 1999, the veteran specifically indicated 
that, although he had had brief episodes of left foot 
cramping in 1993 and 1994, he had had no recurrence of such 
cramping and had no left foot complaints.  X-rays of the left 
foot showed minor degenerative changes involving the first 
metatarsophalangeal joint.  The examiner noted no 
abnormalities on clinical evaluation and diagnosed status 
post left foot cramp.

During a VA foot examination conducted in May 2006, the 
veteran specifically indicated that the cramping he 
experienced in his left foot in service had improved.  He 
explained that, although he had occasionally felt tightness 
and discomfort, particularly around his left big toe, he had 
not had left foot pain in six months.  He indicated that his 
left foot had not limited his activities, or given him any 
problems during the last six months.  The examiner noted no 
abnormalities on clinical evaluation and diagnosed left foot 
strain, resolved.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record currently diagnosing a left foot disability.  (X-rays 
show degenerative changes in the veteran's left foot, but 
there is no medical evidence showing that such changes are 
currently causing left foot disability.)  The veteran's 
assertions in this regard are insufficient to establish the 
current disability element of a service connection claim as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In the absence of competent evidence establishing that the 
veteran currently has a left foot disability, the Board 
concludes that such disability was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.

2.  Bilateral Hearing Loss

The veteran asserts that he developed hearing loss in service 
secondary to his exposure to noise while on active duty as a 
military policeman, in combat, and around missile explosions 
and heavy artillery.  

According to his service medical records, the veteran did not 
complain of and was not diagnosed with hearing loss during 
service.  He underwent audiometric testing on multiple 
occasions, but such testing failed to reveal hearing loss by 
VA standards.  

Since discharge, the veteran has undergone additional 
audiometric testing.  During a VA audio examination conducted 
in July 1999, an audiometer revealed the following pure tone 
thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
10
0
0
20
LEFT
10
5
10
10

An examiner diagnosed right and left hearing acuity within 
normal limits.  

Again, the veteran's assertions, which may not be considered 
competent, represent the only evidence of record currently 
diagnosing bilateral hearing loss.  In the absence of 
competent evidence establishing that the veteran currently 
has bilateral hearing loss, the Board concludes that such 
disability was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, as a preponderance of the evidence is 
against such claim, it must be denied.

B.  Claims for Higher Initial Evaluations

The veteran claims entitlement to higher initial evaluations 
for left little finger, left knee and low back disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes (DCs) 
5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

1.  Left Little Finger Disability 

The veteran contends that he is entitled to a compensable 
evaluation for his left little finger disability because such 
disability has worsened.  Allegedly, it causes pain, a 
flexion contracture and loss of range of motion and mobility.

The RO has evaluated the veteran's left little finger 
disability as 0 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5227, which governs rating of 
ankylosis of the fingers.  

Effective August 26, 2002, the criteria for rating the 
specific joints involved in this case, the joints of the 
digits of the hands, were amended.  See 67 Fed. Reg. 48,784, 
48,787 (2002) (codified at 38 C.F.R. § 4.71a, DCs 5216-5230 
(2005)).  Where the law or regulations governing a claim 
change while the claim is pending, as in this case, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  For the period 
prior to the effective date of the change, however, the Board 
must apply the former version of the regulation.  VAOPGCPREC 
3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (2000).

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for favorable ankylosis of the thumb, index and 
middle fingers (dominant or nondominant).  38 C.F.R. § 4.71a, 
DCs 5224-5226 (2001).  A noncompensable (0 percent) 
evaluation was assignable for ankylosis of any other finger.  
38 C.F.R. § 4.71a, DC 5227 (2001).  Extremely unfavorable 
ankylosis was to be rated as an amputation under DCs 5152 
through 5156.  38 C.F.R. § 4.71a, DC 5227, Note (2001).

Effective August 26, 2002, an evaluation of a disability of 
the finger may be assigned based on limitation of motion.  A 
10 percent evaluation is assignable for limitation of motion 
of the index or long finger (dominant or nondominant) with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2005). A 
10 percent evaluation is also assignable for limitation of 
motion of the thumb (dominant or nondominant) with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. 
§ 4.71a, DC 5228 (2005).  A 0 percent evaluation is 
assignable for limitation of motion of the ring or little 
finger.  38 C.F.R. § 4.71a, DC 5230 (2005)38 C.F.R. 
§ 4.71a, DC 5230 (2005). 

A 10 percent evaluation is also assignable for ankylosis, 
unfavorable or favorable, of the index and long fingers 
(dominant or nondominant), and for favorable ankylosis of the 
thumb.  38 C.F.R. § 4.71a, DCs 5224-5226 (2005).  A 0 percent 
evaluation is assignable for unfavorable or favorable 
ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, 
DC 5227 (2005).

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long, ring 
and little fingers, zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints flexed to 30 degrees and the thumb abducted and 
rotated so that the thumb pad faces the finger pads.  Joints 
in these positions are considered in a favorable position.  
For such fingers, the MCP joint has a range of zero to 90 
degrees of flexion; the PIP joint has a range of zero to 100 
degrees of flexion; and the distal interphalangeal (DIP) 
joint has a range of zero to 70 or 80 degrees of flexion.  38 
C.F.R. § 4.71a, Note (1) preceding DC 5216 (2005).

For ankylosis of the index, long, ring and little fingers at 
both the MCP and PIP joints, with either joint in extension 
or in extreme flexion, is to be rated as amputation.  
Ankylosis of both the MCP and PIP joints, even though each is 
individually in a favorable position, is to be rated as 
unfavorable ankylosis.  With only one joint in a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm.  
If possible, such ankylosis should be rated as favorable; if 
not possible, such ankylosis should be rated as unfavorable.  
38 C.F.R. § 4.71a, Note (3) preceding DC 5216 (2005).

In this case, based on these criteria, the evidence 
establishes that the veteran's left little finger disability 
picture does not more nearly approximate the criteria for an 
initial compensable evaluation under any applicable DC.

During service in April 1991, the veteran dislocated his left 
little finger while playing volleyball.  This injury 
necessitated an open reduction, insertion of a K wire and 
postoperative splinting, which resulted in malunion of the 
PIP joint, a loss of grip strength and limitation of motion 
of the left little finger.  Due to these symptoms, a medical 
professional recommended occupational therapy and future 
fusion.  

Since discharge from service, the veteran has undergone VA 
examinations of his left little finger, at which time 
examiners noted that the veteran is right handed.  During a 
VA general medical examination conducted in July 1999, the 
veteran reported a flexion contracture, loss of range of 
motion and mobility, and occasional tenderness, pain and 
stiffness.  The examiner confirmed the flexion contracture of 
20 degrees, indicated that the PIP joint was fused, noted 
range of motion of the DIP joint from 0 to 45 degrees and 
range of motion of the MCP joint from 0 to 90 degrees.  The 
examiner indicated that the veteran could not bring his left 
little finger anywhere near the proximal palmar line.  He 
diagnosed status post left little finger dislocation with 
subsequent pinning of the PIP joint and loss of range of 
motion.  

During a VA examination conducted in May 2006, the veteran 
reported that his left little finger hurt in cold weather and 
that, during such weather, he took pain medication.  He also 
reported that the pain did not limit most of his work and 
home activities, but that he avoided knocking on doors or 
turning wrenches with his left hand.  He denied flare-ups of 
left little finger symptomatology.  The examiner noted a scar 
on the veteran's left little finger and an inability to move 
the DIP and PIP joints of that finger.  The examiner 
indicated that the finger was fused in a position of 
function, at 30 degrees of flexion at the PIP joint.  He 
noted passive range of motion of the DIP joint from 0 to 30 
degrees without pain, full, pain-free range of motion of the 
MCP joint, and an inability by 5 centimeters to touch the tip 
of the finger to the MCP joint.  X-rays showed post-traumatic 
soft tissue calcification.    
 
The above evidence establishes that the veteran's left little 
finger disability manifests as pain in cold weather and 
limitation of motion, involves a flexion contracture, and 
hinders the veteran's ability to engage in certain activities 
such as knocking on doors and turning wrenches.  Such 
symptoms are contemplated in the 0 percent evaluation 
assigned the veteran's left little finger under the DCs 
governing ratings of limitation of motion and ankylosis of 
the fingers.  As previously indicated, these DCs do not allow 
for a compensable evaluation for limitation of motion or 
ankylosis of the little finger.

In addition, the evidence does not establish that the veteran 
has pain on motion, which might warrant an initial 
compensable evaluation under 38 C.F.R. § 4.59, flare-ups of 
left little finger symptomatology, which cause additional 
functional limitation and might warrant an initial 
compensable evaluation under 38 C.F.R. § § 4.40 and 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 206-7, or ankylosis of 
both the MCP and PIP joints, which might warrant an initial 
compensable evaluation pursuant to the DCs governing 
amputation of the fingers.   

2.  Left Knee Disability

The veteran contends that he is entitled to higher initial 
evaluations for his left knee disability.  He asserts that 
the evaluations initially assigned this disability do not 
reflect the severity of his left knee symptomatology.  
Allegedly, such symptomatology has worsened and includes 
increased instability and occasional popping and locking of 
the left knee, more severe when walking on uneven surfaces.  

The RO has evaluated the veteran's left knee disability as 10 
percent disabling pursuant to DC 5260.  This DC provides that 
a 10 percent evaluation is assignable for flexion of the leg 
limited to 45 degrees.  A 20 percent evaluation is assignable 
for flexion of the leg limited to 30 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2005)

Other DCs also pertinent to this claim include DCs 5261, 5256 
and 5257.  DC 5261 provides that a 10 percent evaluation is 
assignable for extension of the leg limited to 10 degrees.  A 
20 percent evaluation is assignable for extension of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2005); 
see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that 
separate evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, 
limitation of flexion) and DC 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint).  

DC 5256 provides that an evaluation in excess of 20 percent 
is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, 
DC 5256 (2005).  DC 5257 provides that a 10 percent 
evaluation is assignable for slight recurrent subluxation or 
lateral instability of the knee. A 20 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2005).

In this case, based on these criteria, the evidence 
establishes that the veteran's left knee disability picture 
does not more nearly approximate the criteria for an initial 
evaluation in excess of 0 percent prior to May 26, 2006, or 
in excess of 10 percent thereafter under any applicable DC.

During service, the veteran expressed complaints related to 
his left knee.  For instance, on separation and periodic 
examinations conducted in May 1979 and August 1979, he 
indicated that he had experienced knee pain.  In April 1987 
and May 1987, the veteran injured his left knee.  This injury 
necessitated casting for two weeks and subsequent 
rehabilitative physical therapy and the use of a crutch and 
knee brace.  Thereafter, until August 1987, the veteran 
continued to report pain, including on motion, and occasional 
clicking.  Medical professionals noted atrophy, limitation of 
motion (3 to 105 degrees and 0 to 119 degrees) with pain, 
tenderness to palpation, stiffness and laxity.  X-rays showed 
no evidence of arthritis or any other abnormalities.  In 
September 1987, the veteran reported that he had very few 
problems with his left knee and a medical professional 
indicated that all physical therapy goals had been achieved.

Since discharge, the veteran has not sought treatment for his 
left knee, but has undergone two VA examinations.  During the 
first examination, conducted in July 1999, the veteran 
reported increased instability over the years, and occasional 
locking and popping, worse when walking over uneven surfaces.  
The examiner noted mild, non-painful popping of the patella 
on range of motion testing, extension to 0 degrees, flexion 
to 140 degrees, and intact ligaments.

During the second examination, conducted in May 2006, the 
veteran reported occasional giving away of his left knee.  He 
also reported that he had flare-ups of pain or dull aching 
once monthly, lasting one to two days, during which he was 
unable to walk for long periods of time, had difficulty 
bending his knee, experienced a feeling of a loose left knee, 
and took pain medication.  The veteran indicated that, 
typically, his left knee disability did not limit his 
activities of daily living, including his employment.  
Allegedly, it merely hindered him from playing sports, 
running and taking long walks.

The examiner noted extension to 0 degrees, flexion to 125 
degrees, mild tenderness in the lateral aspect of the left 
knee, mild synovial hypertrophy, laxity and crepitation on 
movement, and pain with manipulation.  The examiner indicated 
that, on repetitive motion, there was no change in range of 
motion and no pain.  He also indicated that, during flare-
ups, residuals of the veteran's left knee injury 
significantly limited the veteran's ability to function.  The 
examiner noted that he could not quantify the degree of 
additional functional loss experienced during flare-ups 
without resorting to speculation.  He further noted that the 
veteran's left knee disability did not involve weakened 
movement, excess fatigability, incoordination, swelling, 
deformity, atrophy or disuse, instability of station, or 
disturbance of locomotion.  X-rays revealed a minor 
hypertrophic spur formation (later characterized as a small 
exostosis of the left fibula), but not arthritis.  He 
diagnosed a left knee strain.

The above evidence establishes that the veteran's left knee 
symptomatology was most severe following his 1987 injury.  
Since then, his left knee disability has improved.  After 
discharge, but prior to May 26, 2006, such disability 
manifested as no more than non-painful popping on motion, 
which is not compensable under any of the aforementioned DCs.  
Accordingly, an initial evaluation in excess of 0 percent, 
prior to May 26, 2006, may not be assigned. 

Since May 26, 2006, the veteran's left knee disability has 
manifested as tenderness, pain, increased on manipulation and 
during flare-ups, limitation of motion, crepitation on use, 
and laxity.  These symptoms are contemplated in the 10 
percent evaluation initially assigned the veteran's left knee 
disability from May 26, 2006.  There is no evidence 
establishing that, since May 26, 2006, such disability has 
caused limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees, even during flare-ups.  In fact, 
since the veteran injured his left knee in service, he has 
had, at worst, limitation of flexion to 105 degrees and 
limitation of extension to 3 degrees.  While the examiner 
noted significant functional limitation during flare-ups, 
there is no indication of record, including in the veteran's 
statements, that such limitation is so severe that it further 
limits the veteran's ability to flex his left knee by 95 
degrees or extend that knee by 12 degrees.  Accordingly, an 
initial evaluation in excess of 10 percent, from May 26, 
2006, may not be assigned under DC 5260, DC 5261, or 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca v. Brown, 8 
Vet. App. at 206-7.  

An initial evaluation in excess of 10 percent also may not be 
assigned under DC 5256 or DC 5257 as the evidence does not 
establish that, since May 26, 2006, the veteran has had 
ankylosis, recurrent subluxation or lateral instability of 
the left knee.  During the May 2006 VA examination, the 
veteran reported that, during flare-ups, he experienced a 
feeling of left knee instability, but no medical professional 
confirmed that such instability exists.  Separate evaluations 
are not assignable under DCs 5003 and 5257 as x-rays do not 
confirm arthritis of the left knee and, as previously 
indicated, the veteran does not have left knee instability.  

3.  Low Back Disability

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his low back disability.  He asserts 
that the 10 percent evaluation assigned this disability does 
not account for the worsening of his low back symptomatology.     

The RO has evaluated the veteran's back disability as 10 
percent disabling pursuant to DCs 5010, 5295 and 5237.  VA 
twice amended the DCs pertinent to back ratings during the 
course of this appeal.  Prior to these amendments, DC 5295 
governed ratings of lumbosacral strains and DC 5293 governed 
ratings of intervertebral disc syndrome.  Effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome, but continued to evaluate that disease under 
DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
supplemental statement of the case issued in August 2006, the 
RO informed the veteran of the former and revised criteria 
for rating diseases and injuries of the spine, including 
lumbosacral strains and intervertebral disc syndrome, and 
considered his claim for a higher initial evaluation pursuant 
to those criteria. 

Prior to September 26, 2003, DC 5295 provided that a 10 
percent evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum evaluation of 40 
percent was assignable for severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005)).  

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entir1e spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Since the veteran filed his claim for service connection for 
a low back disability, VA has not amended DC 5010.  This DC 
provides that arthritis due to trauma and substantiated by x-
rays is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010 (2005).  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5003 (2005).  The appropriate DCs for the specific 
joint involved in this case are outlined above.  

In this case, based on these criteria, the evidence 
establishes that the veteran's low back disability picture 
does not more nearly approximate the criteria for an initial 
evaluation in excess of 10 percent under any applicable DC.

During service, the veteran expressed complaints related to 
his low back.  For instance, in August 1977, he complained of 
back pain following an injury and a medical professional 
diagnosed a muscle strain.  On periodic examination conducted 
in May 1983, the veteran indicated that he had had recurrent 
back pain.  In October 1989, the veteran was involved in a 
motorcycle accident and landed on his back.  Thereafter, he 
complained of back pain and x-rays showed mild scoliosis, 
possibly positional, and no other significant abnormalities.  
In October 1992, the veteran fell on his coccyx and reported 
lumbar tenderness, weakness and numbness.  In October 1994, 
during a Persian Gulf inpatient phase II evaluation, the 
veteran reported back pain and a medical professional noted 
limited range of motion (75 percent) secondary to low back 
pain.  In June 1993 and March 1997, the veteran again 
reported low back pain.

Following discharge, the veteran underwent VA examinations, 
during which he reported daily pain in the low back area, 
flare-ups of such pain monthly, lasting one to two days, 
causing incapacitation, and necessitating bed rest prescribed 
by a physician.  In July 1999, an examiner noted limitation 
of motion.  X-rays of the lumbar spine showed minor 
hypertrophic spur formation.  

In May 2006, an examiner noted a mild sensation of discomfort 
on motion and no limitation of motion, spasm, deformity or 
tenderness.  He indicated that the veteran's activities were 
limited during flare-ups, that he could not estimate the 
extent of such limitation without resorting to speculation, 
and that the veteran had less movement than usual.  He 
further indicated that the veteran's low back disability did 
not involve weakened movement, excess fatigability, 
incoordination, atrophy or disuse, instability of station, or 
disturbance of locomotion.  X-rays revealed productive change 
involving three lumbar vertebral bodies.  Based on these x-
rays, in an addendum dated June 2006, the examiner diagnosed 
lumbar strain with degenerative joint disease.  

The above evidence establishes that the veteran has had back 
pain since service.  This pain most significantly affected 
the veteran's ability to function shortly after the veteran's 
discharge from service, in July 1999, when a VA examiner 
noted extension limited to 10 degrees, right lateral flexion 
limited to 20 degrees, and unlimited forward flexion, left 
lateral flexion and rotation bilaterally.  See 38 C.F.R. 
§ 4.71a, Plate V (2005) (with regard to range of motion of 
the cervical and thoracolumbar spine, noting as normal 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees and rotation to 30 degrees).  
Since then, however, another VA examiner has noted less 
impairment with regard to the veteran's mobility secondary to 
his low back disability.  In May 2006, the veteran had 
extension of his low back to 15 degrees and unlimited forward 
flexion, lateral flexion bilaterally and rotation 
bilaterally.  

The greater limitation of motion and mild discomfort on 
motion shown since discharge are contemplated in the 10 
percent evaluation the veteran disputes.  There is no 
evidence of record indicating that, at any time during the 
course of this appeal, including during reported flare-ups, 
the veteran's low back disability has caused muscle spasm, a 
loss of lateral spine motion, more than slight limitation of 
motion of the lumbar spine (at worst, extension limited by 20 
degrees and right lateral flexion limited by 10 degrees), or 
ankylosis.  The veteran reports that, during flare-ups, his 
low back symptomatology is so severe, it renders him 
incapacitated and necessitates bed rest prescribed by a 
physician, but the veteran has not identified or submitted 
any medical evidence to objectively confirm this contention.  
There is also no evidence of record indicating that, at any 
time during the course of this appeal, the veteran's low back 
disability involved intervertebral disc syndrome or a 
fractured vertebra.  Accordingly, an initial evaluation in 
excess of 10 percent is not assignable for the veteran's low 
back disability pursuant to the former criteria for rating 
disabilities of the spine, or under 38 C.F.R. §§ 4.40, 4.45, 
as interpreted in DeLuca v. Brown, 8 Vet. App. at 206-7.  
  
There is also no evidence of record indicating that, since 
the change in regulations, the veteran's low back disability 
has limited the veteran's ability to forward flex beyond 60 
degrees, caused a combined range of motion of the 
thoracolumbar spine (equaling the sum of the range of forward 
flexion, extension, left and right lateral flexion and left 
and right rotation) limited to no more than 120 degrees, 
guarding or localized tenderness, or produced neurologic 
abnormalities.  In light of this fact and because, as 
previously indicated, the veteran's low back disability has 
never caused muscle spasm or involved a vertebral fracture or 
intervertebral disc syndrome, an evaluation in excess of 10 
percent is not assignable for the veteran's low back 
disability pursuant to the revised criteria for rating 
disabilities of the spine.  

4.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations initially assigned the disabilities at issue 
in this decision are the most appropriate given the medical 
evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
left little finger, left knee and low back disabilities have 
not been met.  In reaching this decision, the Board 
considered the complete history of the disabilities at issue 
as well as the current clinical manifestations and the effect 
each disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but in each case, there is not an approximate 
balance of positive and negative evidence of record.  
Therefore, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against each of the veteran's claims for higher initial 
evaluations, such claims must be denied.


ORDER

Service connection for a left foot disability, claimed as 
status post left foot cramp, is denied.

Service connection for bilateral hearing loss is denied.

An initial compensable evaluation for status post dislocation 
of the left little finger is denied. 

An initial evaluation in excess of 0 percent prior to May 26, 
2006 and 10 percent thereafter for residuals of a left knee 
injury is denied.  

An initial evaluation in excess of 10 percent for lumbosacral 
strain is denied.  




REMAND

The veteran also claims entitlement to service connection for 
a skin rash, including as secondary to an undiagnosed 
illness, and entitlement to higher initial evaluations for 
left hip and lung disabilities.  Additional action is 
necessary before the Board can decide these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim. With regard to 
the veteran's service connection claim, the RO has not yet 
satisfied its duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's skin is necessary.  The RO 
afforded the veteran examinations during the course of this 
appeal, but the reports of these examinations are inadequate 
to decide the service connection claim being remanded.  More 
specifically, they conflict regarding whether the veteran has 
a skin disorder and do not include sufficient findings to 
determine whether, if he does, such disorder is related to 
his service, including in the Southwest Asia theater of 
operations during the Persian Gulf War.

In addition, during a VA examination conducted in May 2006, 
the veteran reported that he had received treatment at Kaiser 
for left hip complaints since his discharge from service.  He 
also reported that he had flare-ups of lung symptomatology 
recently, for which a physician had prescribed antibiotics.  
Records of this alleged, pertinent treatment are not 
currently in the claims file.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Contact the veteran and request him 
to identify in writing all medical 
providers who have treated his left hip 
and lung disabilities since his discharge 
from service.

2.  After securing any necessary 
authorization, obtain and associate with 
the claims file all records of the 
identified providers.   

3.  Afford the veteran a VA skin 
examination at a time when his rash is 
active for the purpose of determining the 
etiology of such rash.  Provide the 
examiner with the veteran's claims file 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should:

a) note all symptoms associated 
with the veteran's skin;

b) if the veteran's reported 
symptom of skin rash exists, 
opine whether such rash is due 
to a specific disease entity;

c) if the rash or any other 
skin symptom is found to be due 
to a specific disease entity, 
opine whether it is at least as 
likely as not etiologically 
related to the veteran's period 
of active service, including 
documented in-service skin 
complaints;

d) for any skin symptom not 
shown to be due to a specific 
disease entity, indicate 
whether the symptom represents 
an objective indication of 
chronic disability resulting 
from an undiagnosed illness 
related to the veteran's 
Persian Gulf War service, or a 
medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs 
or symptoms;

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a 
chronic multisymptom illness, 
also describe the extent to 
which the illness has 
manifested; and

f) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

4.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claim being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________
V. L JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


